Exhibit 10.48

 

TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (this “Agreement”) is entered into as of March 13,
2009 (“Effective Date”), by and between Elixir Gaming Technologies, Inc.
(formerly VendingData Corporation), a Nevada corporation (“Principal”) and Happ
Controls, Inc., an Illinois corporation and any of its affiliates (AESI together
with Happ and Suzo, the “Service Provider”).

 

R E C I T A L S

 

WHEREAS, the Principal and the Service Provider have entered into that certain
Distribution, Service and Support Agreement dated June 8, 2007 (as amended by an
amendment thereto dated November 13, 2007) (the “Distribution Agreement”)
whereby the Principal has, amongst other matters, retained the Service Provider
to provide Distribution Service and Support for the Principal’s Products
throughout the Territory for a term of two years from June 8, 2007.

 

Unless the context otherwise specified, all capitalized terms used in this
Agreement shall have the same meanings as defined in the Distribution Agreement.

 

WHEREAS, the Principal and the Service Provider have agreed to early terminate
the Distribution Agreement on such terms and conditions as set forth in this
Agreement.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
obligations and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the Principal and the Service Provider hereby
agree as follows:

 

1.                                       Early Termination of the Distribution
Agreement

 

Notwithstanding anything to the contrary contained in Sections 3.1 and 3.2 of
the Distribution Agreement, the Principal and the Service Provider hereby agree
to terminate the Distribution Agreement with effect on the Effective Date
provided that :

 

(a)                                  the termination of the Distribution
Agreement will not release either Service Provider or the Principal from any
liability or obligation, which, at the Effective Date, has already accrued or
which thereafter may accrue in respect to any act or omission prior to such
termination, nor will any such termination affect in any way the survival of any
right, duty or obligation of any party which is expressly stated elsewhere in
the Distribution Agreement to survive the termination; and

 

(b)                                 for the avoidance of doubt, the parties
acknowledge and confirm that the following provisions of the Distribution
Agreement shall survive the termination thereof : the provisions of Article X,
Sections 3.3, 7.2, 9.1, 9.2, 11.1, 11.2, 11.3, 11.4, 11.6, 11.8, 11.13, 11.14,
11.18 and the last sentence of Section 5.1(c);

 

--------------------------------------------------------------------------------


 

2.                                       Post Termination Arrangement

 

2.1                                 In relation to the respective outstanding
obligations and rights of the parties following the termination of the
Distribution Agreement, including but not limited to, those set out in
Section 3.3 (c) of the Distribution Agreement and the respective payables,
receivables and claims, if any, of each party to or against the other pursuant
to the Distribution Agreement (collectively “Claims”), the parties agree to
settle the Claims within forty-five (45) days from the Effective Date (or such
other period as may be agreed by the parties in writing). In this respect, each
party agrees to execute such further documents and take such additional action
as may be reasonably required by the other party to settle the Claims within the
aforesaid timeframe.

 

2.2                                 The parties hereby agree that all Claims
between themselves may be either settled by way of outright payment or by way of
set-off of the respective parties payables (so long as such payables are
evidenced by proof of delivery) to the other or a combination of both.

 

3.                                       Undertakings by the Service Provider

 

3.1                                 Without prejudice to the generality of the
provisions of Section 2 of this Agreement and Section 3.3 (c)(i) of the
Distribution Agreement, the Service Provider agrees and undertakes that with
effect from the Effective Date, will cease to provide Distribution, Service and
Support for the Principal’s Products except as follows:

 

(a)                                  Service Provider will continue to provide
service for the Principal’s Products to those customers with which it has
current, valid, binding Service Contracts until the expiration date of those
Service Contracts or until terminated by Service Provider under contract
provisions;

 

(b)                                 Consistent with the terms of the Service
Contracts, Service Provider will provide written notice of termination of the
aforementioned Service Contracts;

 

(c)                                  as of and after the Effective Date of this
Agreement, Service Provider will not enter into any new Service Contracts or
extend or renew any Service Contracts beyond any such contract’s expiration
date; and

 

(d)                                 With regard to the inventory currently on
consignment from the Principal to the Service Provider, the Service Provider
will cooperate in allowing Shuffle Master, Incorporated have access to that
inventory that is being sold to Shuffle Master for testing and pick up.

 

3.2                                 The Service Provider further agrees and
undertakes that :

 

(a)                                  it will terminate the sub-distribution
agreement for the Principal’s Products between the Service Provider and
Sub-Distributor (“Sub-Distribution Agreement”) by giving 90 days written notice
in advance of the expiration date thereof in accordance with the terms and
conditions set forth therein, and at such time notify them about the termination
of the Distribution Agreement and accordingly, the cessation of
Sub-Distributor’s rights to provide any distribution,

 

2

--------------------------------------------------------------------------------


 

service and support for the Principal’s Products except as consistent with the
terms of this Agreement;

 

(b)                                 the Principal shall not be liable to the
Service Provider by reason of termination of the Sub-Distribution Agreement for
compensation, reimbursement, or damages for lost profits, loss of prospective
compensation or unjust enrichment, goodwill or loss thereof or expenditures,
investments, leases or any type of commitment made by the Service Provider in
connection with the Sub-Distribution Agreement except that should the
Sub-distributor return product to the Service Provider, the Principal hereby
agrees to in-turn accept and pay for (within 30 days of Principal’s receipt
thereof) the return of up to 15 new and operational Shuffle Pro units at the
price paid by Service Provider to the Principal, but not to exceed $81,900.00,
provided that notice is given by the Service Provider to the Principal before
November 15th 2009 (with a delivery date of no later than December 31, 2009);
and

 

(c)                                  it will be solely liable for all
liabilities, obligations and claims towards any Sub-Distributor in connection
with, relating or incidental to, or arising out of the termination of the
Sub-Distribution Agreement.

 

3.3                                 Nothing contained in this Section 3 shall be
construed or regarded as an authorization, confirmation or ratification by the
Principal for the entering into of any Sub-Distribution Agreement by the Service
Provider.

 

4.                                       Undertakings by the Principal

 

4.1                                 Without prejudice to the generality of the
provisions of Section 2 of this Agreement and Section 3.3 (c)(i) of the
Distribution Agreement, the Principal agrees and undertakes that with effect
from the Effective Date, it will cease to claim that the Service Provider is the
service provider for the Principal’s Products.

 

4.2                                 Subject to Section 2. of this Agreement,
Service Provider shall pay Principal for all parts received at its
warehouse(s) pursuant to a valid purchase order as of or before the Effective
Date

 

4.3                                 Principal agrees to repurchase Service
Provider’s inventory of new and operational unsold Principal’s Products units
and parts set forth in appendix A (regardless of the condition or form of
packaging) at Principal’s sale cost provided that the aggregate price for such
repurchase payable by the Principal shall not exceed $297,742.00, and subject to
verification by the Principal.  Such payment shall be made in full by Principal
within 30 days of its receipt of the Nonconsignment Parts (as defined below).

 

4.4                                 With respect to unused parts that the
Principal has provided to the Service Provider on consignment, Service Provider
will return unused parts not needed for continuing service under the Service
Provider’s continuing service obligations (“Nonconsignment Parts”) within 45
days of Effective Date.  The balance of the unused parts needed for continuing
service obligations will remain in Service Provider’s possession as consignment
from the Principal so long as Service Provider needs the parts to fulfill their
continuing service

 

3

--------------------------------------------------------------------------------


 

obligation under the Service Contracts.  It is expressly agreed that parts
consumed out of this consignment inventory in satisfaction of Service Provider’s
continuing service obligations will be free of charge to the Service Provider.

 

4.5                                 Within 10 days after the Effecitve Date,
Service Provider will provide Principal with a reasonable last—time order of
parts procured soley for the purposes of fullfilling Service Provider’s
continuing service obligations under the Service Contracts.  Provided that the
Principal has stock of such parts, the same will be provided by the Principal
free of charge to the Service Provider within 45 days of order receipt, and will
be added to the consignment inventory.  The balance of unconsumed parts will be
returned to the Principal when the Service Provider completes its service
obligation under the Service Contracts.

 

4.6                                 With respect to new, unused and operational
Shuffle Pro, Random Plus and Deck Checker units, the Service Provider shall deal
with the units in accordance with Section 3.1(d) above.  With respect to new,
unused and operational Chip Washer units, such units will be returned to
Principal within 45 days of the Effective Date.  Notwithstanding the above, the
Service Provider will retain five (5) Shuffle Pro units free of charge to be
used as replacement units in meeting their service obligations.

 

4.7                                 On or before April 1, 2009, Principal will
reimburse Service Provider for the Slovenian gaming compliance testing in the
amount of $10,947 (See Appendix B).

 

5.                                       Indemnifications

 


5.1                                 THE PRINCIPAL HEREBY FULLY INDEMNIFIES AND
HOLDS HARMLESS THE SERVICE PROVIDER AND THE SERVICE PROVIDER’S OFFICERS,
DIRECTORS, HEIRS, EMPLOYEES, AGENTS, REPRESENTATIVES, SUCCESSORS AND ASSIGNS,
AND EACH OF ITS AND THEIR RESPECTIVE OFFICERS, DIRECTORS, HEIRS, EMPLOYEES,
AGENTS, REPRESENTATIVES, SUCCESSORS AND ASSIGNS (COLLECTIVELY, “SERVICE PROVIDER
INDEMNITEES”), AND AGREES TO SAVE, DEFEND AND HOLD EACH OF THE SERVICE PROVIDER
INDEMNITEES HARMLESS AGAINST AND PAY ON BEHALF OF OR REIMBURSE SUCH SERVICE
PROVIDER INDEMNITEES AS AND WHEN INCURRED FOR ANY LOSSES WHICH ANY SUCH SERVICE
PROVIDER INDEMNITEE MAY SUFFER, SUSTAIN, HAVE ALLEGED AGAINST IT, OR BECOME
SUBJECT TO, AS A RESULT OF, IN CONNECTION WITH, RELATING OR INCIDENTAL TO BY
VIRTUE OF, ARISING OUT OF, OR FROM:  (I) ANY BREACH OF ANY REPRESENTATION,
UNDERTAKING OR WARRANTY MADE BY THE PRINCIPAL IN OR UNDER THIS AGREEMENT; OR
(II) ANY NONFULFILLMENT OR BREACH OF ANY COVENANT, OBLIGATION, OR AGREEMENT BY
THE PRINCIPAL UNDER OR IN THIS AGREEMENT.


 

5.2                                 The Service Provider hereby fully
indemnifies and holds harmless the Principal and the Principal’s officers,
directors, heirs, employees, agents, representatives, successors and assigns,
and each of its and their respective officers, directors, heirs, employees,
agents, representatives, successors and assigns (collectively, “Principal
Indemnitees”), and agrees to save, defend and hold each of the Principal
Indemnitees harmless against and pay on behalf of or reimburse such Principal
Indemnitees as and when incurred for any Losses which any such Principal
Indemnitee may suffer, sustain, have alleged against it, or become subject to,
as a result of, in connection with, relating or incidental to by virtue of,
arising out of, or from:  (i) any breach of any representation, undertaking or
warranty made by the Service Provideer in or under this Agreement; or (ii) any
nonfulfillment or

 

4

--------------------------------------------------------------------------------


 

breach of any covenant, obligation, or agreement by the Service Provider under
or in this Agreement.

 

5.3                                 For the purpose of this Agreement, the term
“Loss” shall mean any loss, liability, demand, claim, obligation, action, cause
of action, cost, damage, diminution in value, lost profits, deficiency, tax,
penalty, fine or expense, including without limitation, interest, penalties,
lost profits, attorneys’ fees and expenses and all amounts paid in
investigation, defense or settlement, (such as expert witness fees) of any of
the foregoing and the enforcement of any rights hereunder), and whether known or
unknown, fixed or unfixed, contingent or accrued, but excluding only
unforeseeable, speculative, exemplary and punitive damages.

 

6.             Authorization; Enforceability.

 

Other than as set forth in this Agreement, each of the Principal and the Service
Provider represents to the other that: (a) it has all corporate right, power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereunder; and (b) the execution and delivery by it of this
Agreement and the consummation of the transactions contemplated hereunder will
not result in the violation by it of any law, statute, rule, regulation,
judgment or decree of any court or governmental authority to or by which it is
bound, or of any provision of its organizational documents; and (c) no consent,
approval, authorization or other order of any governmental authority or other
third party is required to be obtained by it in connection with the
authorization, execution and delivery of this Agreement.

 

7                                          Miscellaneous.

 

7.1                                 Amendments and Waivers.  This Agreement set
forth the entire agreement and understanding between the parties as to the
subject matter hereof and thereof and supersedes and replaces all prior and
contemporaneous discussions, negotiations, agreements and understandings (oral
or written) with respect to such subject matter.  This Agreement or any
provision hereof may be (a) amended only by mutual written agreement of the
Principal and the Service Provider or (b) waived only by written agreement of
the waiving party.

 

7.2                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, but will not be assignable or
delegable by any party hereto without the prior written consent of the other
parties hereto.

 

7.3                                 Notices.  All notices given pursuant to this
Agreement shall be sent by : (a) certified mail, return receipt requested, in
which case notice will be deemed delivered three (3) business days after
deposit, postage prepaid in the United States mail; (b) a nationally recognized
overnight courier, in which case notice will be deemed delivered one
(1) business day after deposit with such courier; (c) facsimile transmission, in
which case notice will be deemed delivered upon electronic verification that
transmission to the recipient was completed, provided that notices sent by
facsimile transmission on a day other than an

 

5

--------------------------------------------------------------------------------


 

business day, or before 9:00 a.m. or after 5:00 p.m. recipient’s time on a
business day, shall be deemed given on the first business day following the date
of transmission; or (d) personal delivery. Address and facsimile number of the
parties are as follows :

 

If to the Principal :

Elixir Gaming Technologies, Inc.

 

6650 Via Austi Parkway, Suite 170

 

Las Vegas, NV 89119

 

Facsimile: (702) 733-7197

 

Attn: Walt Stowe — General Counsel

 

 

If to the Service Provider :

Happ Controls, Inc.

 

106 Garlisch

 

Elk Grove Village 60007

 

Facsimile: (847)-952-3276

 

Attn.: David Reginelli

 

7.4                                 Governing Law, Venue.  This Agreement shall
be construed and governed by and under the substantive laws of the State of
Nevada, without regard to its conflicts of laws principles. Any action, suit or
other legal proceeding which is commenced to resolve any matter arising under or
relating to any provision of this Agreement may be commenced and prosecuted in
state or federal court in Clark County, Nevada, and the parties consent to the
non-exclusive jurisdiction of such court. Process in any action or proceeding
refereneced in the preceding sentence may be served on any party anywhere.

 

7.5                                 Attorneys’ Fees.  If any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party, as specifically determined by the court, shall be entitled to
reasonable attorneys’ fees and costs in addition to any other relief to which
such party may be entitled.

 

7.6                                 Counterparts.  This Agreement may be
executed in any number of counterparts, all of which when taken together shall
constitute one and the same instrument binding on all of the parties hereto. 
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile shall be as effective as delivery of a manually executed counterpart
of a signature page of this Agreement.

 

7.7                                 Headings.  The headings of the Sections
hereof are inserted as a matter of convenience and for reference only and in no
way define, limit or describe the scope of this Agreement or the meaning of any
provision hereof.

 

7.8                                 Severability.  In the event that any
provision of this Agreement or the application of any provision hereof is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, the remainder of this Agreement shall not be affected
except to the extent necessary to delete such illegal, invalid or unenforceable
provision unless the provision held invalid shall substantially impair the
benefit of the remaining portion of this Agreement.

 

6

--------------------------------------------------------------------------------


 

7.9                                 Letter.  This Agreement replaces and
supersedes that certain letter from Principal to Service Provider dated March 9,
2009 in its entirety in all respects, including without limitation with respect
to the termination of the Distributor Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first set forth above.

 

 

 

ELIXIR GAMING TECHNOLOGIES, INC.,

 

a Nevada corporation

 

 

 

 

 

 

By:

 

 

 

Clarence Chung, CEO

 

 

 

 

 

 

 

HAPP CONTROLS, INC,

 

an Illinois corporation

 

 

 

 

 

 

 

By:

 

 

 

David Regenelli, CFO

 

7

--------------------------------------------------------------------------------